Title: Enclosure: Drury Ragsdale to Edward Carrington, 29 September 1791
From: Ragsdale, Drury
To: Carrington, Edward



King William County [Virginia] Sept. 29. 1791

“Inclosed you will receive a return of Cloth &c. manufactured in my Neighbourhood.

It may not be amiss to inform you that it is my opinion that the manufactures in my Survey carried on in private families consist principally if not all together of Cotton and Wool, most of the fine cloth is of cotton alone, made into such Cloth as Table linnen sheeting, Jeans for Breeches and Waistcoats, in imitation of the Manchester manufactures, Bed ticking much superior to the cheap and common imported from Europe, Muslings in immitation of those from Scotland, striped cottons for Womens gowns; some patterns hansomer and more durable than the printed imported cottons. There being a scarsity of Wool it is generally mixed with Cotton, the warp being filled in with wool makes the cloathing of the Young and Domestic Negroes, and, though not yeilding equal warmth with the cheap Kendal Cotton, is generally, when wove double, more durable than those Cottons, as they are called. Fine Stockings are knit to every degree of perfection, principally of Cotton. Course Stockings are knit generally of Cotton & Wool & the Negroes prefer these to those imported.
As to the Article of leather there seems to be a scarsity owing to a distemper that has been very fatal for some years amoung the horned cattle, but what there is in the Country distant from Towns, are generally manufactured by the families themselves tho’ it may be supposed from the manner of carrying on this business in the Country, that it cannot be in any great state of improvement.
The manufacturing of Iron seems to exceed all the manufactures carried on amoung us; most of the Blacksmiths in the Country are capable of making every Article Necessary for Domestic use of the planter, as hoes, axes, Plows, shovels, spades, tongs, wrought hand irons, nails, (this article can be imported cheaper than we can make them owing to the want of slitting mills) in short, almost every article in iron (except the more refined cutlery) can be made as cheap and I think of Better quality than what is imported to us from Europe, but it may be necessary to remark that Iron comes dear to us in the Middle Counties, generally retail’d at 4d ⅌ lb. and considered as a cash article.”






























Yards of Cloath.


Stockings Value




Heads of Famileys
White Male Tithes
W. Female Tithes
White Children
Male Slave Tithes
F. M. Slave Tithes
Children
Total no. in Familey
Fine such as Familey Cloathing. Beding Table Linnins &c.
Course such as Negroes Cloathing Blanketing &c.
Total No. of Yards.
Value of fine Cloath ⅌ yd.
Value of Course.
Fine ⅌rs
Course.
Fine
Course.
Total Amount of Value of Cloath &c.
General remarks.


Thomas Avera
1
3
–
3
3
3
13
196.
67.
263.
3/6
2/6
9.
6
5/
2/6.
£ 45.13.6
This return contains the Quantity of Cloath &c Manufacturd in the Famileys it contains from the 1st. day of Janry. 1790 to the 1st. day of January 1791. King William Virginia. Drury Ragsdale Sept. 29th. 1791


James Ruffin
1
1
5
7.
13
16.
43
296.
172.
468
3/6
2/6.
17.
20.
5/
2/6
80: 1.0


Sterling Ruffin
1
1
2.
7.
10
14
35.
187.
100.
287.
3/6
2/6
.8
17.
5/.
2/6
49. 7.0


David Pannell
1
4
3
6
7.
10
31.
284.
116.
400.
3/6
2/6
16.
13
5/.
2/6
69.16.6


John King
1
1
1
1
1
3
8
98.
29
127.
3/6
2/6
5.
2
5/.
2/6
22: 5.6


Hickerson Bagwell
2
1
–
–
1
–
4.
56.
13
69.
3/6
2/6
6.
1
5/.
2/6
13. 1.0


Nathaniel Fox Junr
1
1
4
5
3
6
20
120
80
200
3/6
2/6
7.
8
5/.
2/6
33.15. 


Wm. Towler
1
1
2
–
–
1
5.
46.
22
.68
3/6
2/6
6.
–
5.
2/6.
12.6  


Bernard Lipscomb
1
1
3
4
2
7.
18.
70.
60.
130
3/6
2/6
6
–
5/.
2/6.
21.5  


Mathew Towler
1
1
8
–
–
–
10.
26.
30.
56
3/6
2/6
8
–
5/.
2/6
10.6  


James Howard
1
1
2
1.
2
2.
9.
30
22.
52
3/6
2/6
.3.
–
5/.
2/6.
8.15  


Samuel Howard
1
1
2
–
–
–
4
27.
12.
39
3/6
2/6
.4.
–
5/.
2/6
7. 4. 6


Wm Starke
1
–
2
3
2
3
11
–
–
–
–
–
–
–
–
–
– – –


John Hollins
1
1
3
–
–
–
5.
27.
6.
33
3/6
2/6.
4
–
5/.
–
6. 9. 6


Mrs. Hawse
–
2
1
1
2
3
9
22.
18.
40
3/6
2/6.
5.
3
5/.
2/6
7.14. 6


Charles Lipscomb
1
2
–
1
–
1
5
35.
15.
50
3/6
2/6
6.
1.
5/.
2/6
9.12. 6


Peter Richeson
1
2
5
3
2
3
16
112
35.
147.
3/6
2/6
16.
5.
5/.
2/6.
28.12.  


Edward P. Chamberlayne
1
–
2
4
4
6
17
–
70
70
–
2/6
–
8
–
2/6.
9.15  


Wm Newman
1
1
3
4
5
5
19
75.
70.
145.
3/6.
2/6
12.
9.
5.
2/6
26. 0  


Drury Ragsdale
1
1
2
8
4
3
19.
200
70.
270
3/6
2/6
14
15.
5/.
2/6
49. 2. 6


Total amt. of the whole
20
26
50
58
61
86
301
1907
1007.
2914
–
–
152
108


£501: 2: 0


